WOLF, Judge.
NCNB challenges an award of condemnation proceedings to Setzer, the landowner. The property in question was subject to a mortgage in favor of NCNB and a bond indenture which specifically assigned all proceeds from condemnation proceedings to NCNB. Appellee failed to present evidence which would justify ignoring the literal terms of the agreement between the parties.
We find that the trial judge erred in awarding the proceeds to the landowner in contravention of the mortgage contract between the parties. See Canney v. City of St. Petersburg, 466 So.2d 1193 (Fla. 2nd DCA 1985). The decision of the trial court is, therefore, reversed.
BOOTH and KAHN, JJ., concur.